April       20,    2015


                                                                                 REC'D IN COURT OF APPEALS
Cathy       S.    Lusk,     Clerk
                                                                                  12th Coijrtof Appeals District
Twelfth          Court of Appeals              of    Texas
1517    West       Front       Street,        Suite       354

Tyier,       Texas 75702

RE:               Appeal       No.:                             12-14-00073-CR
                  Trial     Court      Cause        No          1114-0548-13

SUBJECT:

        Pursuant          tD    Tex.     R.    App.       P     34 , 34.1,        34 .5 , and   34.6,         I,

Joseph Michael Pierce,                    Defendant/Appellant/Applicant in the                                 above-
mentioned          appeal       and    trial        court       cause       numbers,      requests       this      Court
to    notify him          of the- "COMPLETE                   COSTS"    of obtaining         copies       of the

following documents/records from this                                   Court:
        1.        The complete transcripts/records of the Clerk's                                        Record
                  and    any    Supplemental              Clerk's       Record      pursuant       to    Tex.      R.
                  App.    P . 34 . 5 ;

        2.        The complete transcripts/records of the                                  Reporter's Record
                  and    any    Supplemental              Reporter's          Record      pursuant       to    Tex.     R.
                  App . P . 34.6;
        3         All documentation of the                          Court's      Docket    Sheet;

        4         Any and all exhibits                    (especially the two admitted videos
                  at trial),          videos,        photographs,             photo-lineups,            sworn
                  affidavits,          police reports,                 and any other         documents          not
                  mentioned          that's     apart          of    this   appellate       record;       and

        5.        Any    and    all    motions           filed      with    this    Court    and    the       Trial
                  Court .

        I again request the complete costs                                  in   obtaining these records/
transcripts/documents.
        I sincerly thank                you for           your      time in      this matter.           For   any
questions,          I can       be    reached        at       the   address      below.

                               itted,

               um/Ge,
Jt/aeph (Michael Pierce
T&CZI-CID         No.    1919200
Mark    U.       Stiles     Unit
306D    FM       3514
Beaumont,          Texas       77705


cc